Citation Nr: 0739449	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in connection with the current case.  The hearing was 
subsequently scheduled and held in May 2007 before the 
undersigned Veterans Law Judge (VLJ).  The veteran testified 
at the hearing, and the hearing transcript is of record.

The Board has added and rephrased the issues above to include 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
PTSD.  As noted below, there is a prior final rating decision 
which denied service connection for this disability.  
Accordingly, the Board must address whether new and material 
evidence has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claims on that basis, is not 
binding on the Board's determination of whether new and 
material evidence has been submitted.  

In a February 2007 statement, the veteran indicated that he 
also sought an increased rating for diabetes mellitus as well 
as service connection for hypertension, hepatitis, and an eye 
condition.  The Board refers these issues back to the RO for 
any appropriate action.

The issues involving service connection for PTSD and a sleep 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in February 
1999.  The veteran did not perfect the appeal by filing a 
substantive appeal and, therefore, this decision is final.

2.  The evidence received subsequent to the February 1999 RO 
rating decision includes hearing testimony which included 
specific information about the veteran's claimed in-service 
stressors; this evidence raises a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The RO's February 1999 decision, which denied the 
veteran's service connection claim for PTSD is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).

2.  New and material evidence has been presented since the 
February 1999 decision denying the veteran's service 
connection claim for PTSD, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the veteran's initial claim for service-
connected PTSD in November 1989 as no in-service stressors 
were shown and on the basis that he did not have a current 
diagnosis.  The veteran was notified of this decision in a 
letter dated November 17, 1989, and did not appeal.  Thus, 
the decision became final.  

The RO received another claim from the veteran in October 
1998 which indicated that he was seeking service connection 
for PTSD.  The RO subsequently denied the veteran's claim in 
a rating decision dated February 1999, noting that the 
veteran failed to provide evidence of a verifiable traumatic 
in-service stressor.  

The RO received another claim from the veteran in March 2004 
which indicated that he was seeking service connection for 
PTSD.  Since the claim had been previously denied in November 
1989 and February 1999, it was properly characterized as a 
claim to reopen.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The RO subsequently denied the veteran's claim in a rating 
decision dated July 2004.  The RO denied the claim on the 
grounds that the veteran failed to provide new and material 
evidence of a verifiable traumatic in-service stressor.  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id. 

The evidence received subsequent to the February 1999 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has been 
submitted in this case.  

The evidence of record at the time of the February 1999 
rating decision consisted of the veteran's service medical 
records (SMRs), service personnel records (SPRs), and post-
service VA treatment records.  The additional evidence now of 
record consists of VA mental health clinic treatment notes, a 
Compensation and Pension (C&P) Examination report, documents 
associated with the veteran's application for Social Security 
Disability benefits, and the veteran's testimony before the 
Board in May 2007.

In particular, the Board notes that the veteran was diagnosed 
with PTSD in a VA mental health treatment note dated October 
1998.  In January 1999, the veteran was afforded a 
Compensation and Pension (C&P) Examination in connection with 
this claim.  The veteran reported at that time that his 
duties in Vietnam involved driving trucks and participating 
in combat missions.  The veteran recounted an experience in 
which he killed an individual while on guard duty.  However, 
the examiner noted that the veteran was unable to provide 
specific examples of in-service stressors.  The examiner 
diagnosed the veteran as having major depressive disorder 
with severe post-traumatic stress disorder features.  The 
examiner recommended an additional psychiatric evaluation for 
the purpose of identifying in-service stressors. 

The Board notes that in November 1999, the veteran underwent 
a psychiatric evaluation at the request of the Massachusetts 
Rehabilitation Commission for the purposes of maintaining 
Social Security Disability benefits.  The veteran reported 
that he was depressed and had difficulty sleeping since his 
return from Vietnam.  The examiner noted that the veteran 
"reports sleep difficulties and poor energy in the daytime 
but the other symptoms of major depression are not met or are 
equivocal."  Furthermore, the examiner noted that:

He does report that in Vietnam he "saw 
his buddies" all shot up and was afraid 
for his own life.  He reports, however, 
only some residual symptoms of post-
traumatic stress disorder.  He reports 
some generalized anxiety disorder and a 
heightened suspiciousness reported 
earlier.  He, however, does not report 
intrusive memories.  He can "put it out 
of mind" if the memories come up, nor 
does he report nightmares or flashbacks 
or avoidances per se.
 
The examiner diagnosed the veteran as having paranoid 
disorder; post-traumatic stress disorder, residual; dysthymic 
disorder; and alcohol and cocaine dependence disorders, 
allegedly dry for 10 years.

In a November 2001 addendum to an October 2001 VA mental 
health treatment note, the veteran reported that he was 
attached to an artillery company in the field during his time 
in Vietnam.  He was stationed at a fire base near Co Chi and 
"Camp Eagle," where he delivered high explosives and 
support materials, as well as engaged in setting up ambushes 
and firing artillery.  The examiner related these in-service 
incidents to the veteran's PTSD.

Additionally, the veteran testified about specific 
information related to his in-service stressors at the May 
2007 hearing.  In particular, the veteran contended that in 
October or November 1970 he was on guard duty at Hill Baston 
or Boston, which was in the Ashau Valley (Highway One), when 
the North Vietnamese Army attacked another hill one mile or 
one and one-half miles from his position.  A power outage at 
the veteran's position ensued, and his unit subsequently 
engaged in a supporting "fire mission."  The veteran 
further testified that he shot 3,000 rounds of ammunition 
that night, and acknowledged that "we could've been getting 
overrun at that special time."    

Accordingly, the Board concludes that presuming the 
credibility of the VA mental health treatment notes, the 
November 2001 addendum, and the veteran's testimony, along 
with the other evidence described above, this evidence 
constitutes new and material evidence sufficient to reopen 
the veteran's claim of service connection for PTSD.  The 
Board notes that this evidence was not of record at the time 
of the February 1999 denial.




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted.


REMAND

As noted above, the Board has reopened the veteran's claim of 
service-connection for PTSD on the basis that evidence of 
record, including a November 2001 addendum to an October 2001 
VA treatment note, diagnoses the veteran as having PTSD and 
links this condition to his period of service.   

The Board notes that the veteran's prior claim for service 
connection was denied based on an inability to corroborate 
the veteran's alleged stressors.  Evidence of record shows 
conflicting statements regarding alleged stressors.  
Therefore, the Board finds that additional development of the 
record is required to properly adjudicate the veteran's 
claim.

The Board notes that the veteran testified at a May 2007 
Travel Board hearing before the undersigned VLJ.  The veteran 
testified at that time that he experienced no mental health 
problems prior to entering service.  Once in Vietnam, the 
veteran indicated that he was attached to the 25th Infantry 
Division, 11th Artillery, 2nd  Battalion, Charlie Company.  He 
was also purportedly attached to the 101st Airborne Division.  
His military occupational specialty (MOS) was 13 Alpha 10 1P, 
or field artillery.

The veteran contended that in October or November 1970 he was 
on guard duty at Hill Baston or Boston, which was in the 
Ashau Valley (Highway One), when the North Vietnamese Army 
attacked another hill one mile or one and one-half miles from 
his position.  A power outage at the veteran's position 
ensued, and his unit subsequently engaged in a supporting 
"fire mission."  The veteran further testified that he shot 
3,000 rounds of ammunition that night, and acknowledged that 
"we could've been getting overrun at that special time."    
In addition, the veteran reported that he served as a truck 
driver in convoys, and that these convoys occasionally came 
under fire.  On one particular instance, the veteran stated 
that he was struck by shrapnel, but could not remember any 
specifics about the incident.  He did, however, note that "I 
could have been killed everyday in this place."  The veteran 
also reported seeing many dead bodies, particularly "out on 
the chopper pads."  The veteran also reported getting struck 
by lightning while serving in Vietnam.

The veteran's record of assignments indicates that he served 
in the Republic of Vietnam from August 1970 to August 1971.  
During that time, the veteran's MOS was listed as "13A10," 
and he had a principal duty as a cannoneer.  He was assigned 
to the following five different units:

29 Aug 70 - BTRY C 3d BN 13th ARTY 25 
INF DIV UASRPAC

17 Nov 70 - SVC 2d BN, 11th ARTY (AMBL) 
UDARPAC

17 Nov 70 - SVC BTRY 2BN, 11ARTY 101 ABN 
DIV

9 Mar 71 - HHB 2d BN (AMBL) 11 ARTY 
USARPAC

25 Mar 71 - BTRY C 2BN 11 ARTY USARPAC
  
Based on the testimony provided during the May 2007 hearing, 
and the information contained in the claims file, the Board 
finds that the RO should contact the United States Army and 
Joint Services Records Research Center (JSRRC) to attempt to 
verify the veteran's in-service stressors as well as obtain 
any unit histories for the time that the veteran served in 
the Republic of Vietnam. 

The Board also notes that the veteran testified that he was 
treated at a VA medical facility in Jamaica Plain, 
Massachusetts in 1971 or 1972.  This evidence should be 
obtained and associated with the claims file.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A VA examination should be 
scheduled in this case if a stressor can be corroborated on 
remand.  

It is also noted that the veteran has raised a service-
connection claim for an unspecified sleep disorder.  The RO 
denied this claim on a direct basis in a rating decision 
dated July 2004.  The Board observes that the veteran's 
representative indicated at the May 2007 hearing that the 
veteran's sleep disorder was "intertwined" with the PTSD in 
that the veteran was unable to sleep because of frequent 
nightmares and flashbacks.  

Thus, the Board finds that the veteran's claim for a service-
connected sleep disorder is inextricably intertwined with his 
service-connection claim for PTSD.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991)(noting that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

Additionally, the Board notes the veteran receives medical 
care through the VA Medical Centers in Charleston, South 
Carolina and Boston, Massachusetts.  VA is required to make 
reasonable efforts to help a veteran obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veterans Claims (Court) held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA medical records pertaining to 
the veteran that are dated from May 2004 to the present.
Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the United States Army and Joint Services 
Records Research Center (JSRRC) to provide 
any information, including copies of any 
unit histories, that might corroborate the 
veteran's alleged stressor in service.  If 
indicated by the JSRRC, the RO should 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.  The RO should prepare a letter to the 
veteran, notifying him that he can submit 
alternate sources of records, such as 
"buddy statements" in support of his 
claim.  "Buddy statements" refer to 
letters or other correspondence from other 
veterans who served with the veteran in 
this case. Such service "buddies" may be 
able to corroborate the veteran's in-
service stressors.

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from 1971 to 1972 from Jamaica Plain 
and from May 2004 to the present.  All 
efforts to obtain these records should be 
fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

4.  After the above development is 
completed and if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA psychiatrist in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist.  The psychiatrist should 
note in the examination report that the 
claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the psychiatrist should be conducted at 
this time, and included in the examination 
report.

If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  

In addition, if the psychiatrist concludes 
that the veteran meets the criteria for a 
PTSD diagnosis due to a confirmed in-
service stressor, the psychiatrist is 
asked to express an opinion as to whether 
the veteran currently has a sleep disorder 
that is separate and distinct from the 
PTSD.  If so, the examiner is asked to 
express an opinion as to whether the sleep 
disorder is at least as likely as not 
(i.e., 50 percent or greater possibility) 
caused or aggravated by the veteran's 
PTSD.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


